IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           August 3, 2009

                                     No. 09-30072                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



BERDETTA L ADAMS

                                                   Plaintiff-Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                  3:07-CV-1923


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
           Berdetta L. Adams (“Adams”) appeals the district court’s decision to
affirm the Administrative Law Judge’s (“ALJ”) denial of Social Security
disability benefits. Because we find there was substantial evidence to support
the ALJ’s determination that Adams is not disabled, we affirm.
       Adams filed for Social Security benefits in February 2006 after undergoing
successful right-knee surgery a year earlier and breaking her wrist. Adams was


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30072

examined by Scott Pollack, M.D., a physician with the state Disability
Determination Services. Dr. Pollack reported mild swelling in both knees, but
normal ambulation with proper gait and station, full yet painful knee flexion,
and good dexterity in the upper extremities. Adams’ application for disability
benefits was denied. At the hearing before the ALJ, Adams testified that she
had severe pain in both legs when sitting or standing for more than 20-30
minutes, but also testified that she was able to sit or stand for two hours at a
time when taking pain medication. The ALJ found Adams’ statements about the
intensity, duration and restrictiveness of her pain to be less than credible, and
found that Adams had the residual functional capacity to perform sedentary
work was therefore not disabled. The Appeals Council refused Adams’ request
for review of the ALJ decision, and she appealed to the district court. The
district court adopted the magistrate judge’s report and recommendation and
affirmed the ALJ’s decision.
      In evaluating a disability claim, the ALJ conducts a five-step sequential
analysis to determine whether “(1) the claimant is presently working; (2) the
claimant has a severe impairment; (3) the impairment meets or equals an
impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful
activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir.2007). If, at any step,
the claimant is determined to be disabled or not disabled, the determination is
conclusive and the inquiry ends. Id. The burden of establishing disability rests
with the claimant for the first four steps and then shifts to the Commissioner to
show that there is other substantial work in the national economy that the
claimant is able to perform. Id. Assessment of “residual functional capacity” is
used at the fifth step to determine whether the claimant can adjust to any other
type of work. See Perez v. Barnhart, 415 F.3d 457, 462 (5th Cir.2005).

                                        2
                                    No. 09-30072

      On appeal, Adams argues that (1) the Commissioner did not meet its
burden of proof under Step 5 to show that Adams had the residual functional
capacity (“RFC”) to perform a full range of sedentary work; and (2) the ALJ erred
in not crediting Adams’ statements about the pain she suffered. Our task on
appellate review is to examine whether substantial evidence exists in the record
to support the ALJ’s determination. Villa v. Sullivan, 895 F.2d 1019, 1021 (5th
Cir. 1990)(citation omitted). There is no substantial evidence when no medical
findings or evidence supports the ALJ’s determination. Johnson v. Bowen, 864
F.2d 340, 342-44 (5th Cir. 1988).
      Sedentary work involves “lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain
amount of walking and standing is often necessary in carrying out job duties.”
20 C.F.R. § 404.1567(a). “[S]edentary work ‘implies a capacity to sit for at least
6 hours in an 8-hour work day.’” Lawler v. Heckler, 761 F.2d 195, 197-198 (5th
Cir. 1985).
      The record shows substantial evidence that Adams retained the residual
functional capacity to perform work at the sedentary level. Dr. Pollack found
that Adams can sit, lift, hear, speak and handle objects, could stand at one time
for 20 minutes, could drive a car, could walk on level ground for one hour, and
could sweep, mop, vacuum, cook and do dishes. Dr. Pollack also opined that an
assistive device was not necessary. Adams self-reported when she filed for
benefits in 2006 that she could do laundry, some cleaning, dusting, cleaning the
bathroom and making beds, and that it took her about 8 hours to complete all
chores. She also reported that she could stand for one hour if she took 30 minute
breaks in between, that she could lift 20 pounds, and she could walk for 20-30
minutes before needing to stop to rest. The ALJ also found that Adams worked
part-time as a sitter, two days a week from 11:00 pm to 7:00 am. The sum of this

                                          3
                                   No. 09-30072

evidence meets the standard for demonstrating RFC at the sedentary work level,
thus supporting the ALJ’s finding that Adams is not disabled under Step 5 of the
inquiry.
      Adams also argues that the ALJ erred in not crediting her statements
regarding her pain. “Since pain alone or in conjunction with other impairments
can give rise to a disability, . . . the ALJ must consider subjective evidence of
pain as testified to by the claimant; failure to give consideration to the subjective
evidence of pain and disability as testified to by the plaintiff is reversible error.”
Scharlow v. Schweiker, 655 F.2d 645, 648 (5th Cir. 1981). How much pain is
disabling is a factual determination for the ALJ. Id.
      The ALJ found that, though Adams’ symptoms of pain were reasonably
attributable to her medical impairments, Adams’ statements regarding the
intensity, persistence and limiting effects of her symptoms were not entirely
credible. The ALJ found that workups did not demonstrate the etiology that
would result in the debilitating pain Adams described; and that while x-rays
indicated some mild degenerative processes, they did not indicate that Adams
is 100% disabled. The ALJ also relied on evidence of Adams’ daily activities.
Thus, the ALJ clearly considered and accounted for Adams’ statements about
her pain, but did not find the medical and other evidence to be consistent with
her statements about the intensity, duration and restrictive effect of the pain.
Because substantial evidence exists that Adams’ pain is not debilitating, and
because the ALJ has the responsibility for resolving conflicting evidence,
Scharlow, 655 F.3d at 649, the ALJ did not commit reversible error in
determining that Adams is not disabled.
      We thus AFFIRM the judgment of the district court.




                                          4